VALLIANT, J.
This is a suit of the same nature as that in the case of this plaintiff against W. F. Boyle, just decided., The record shows that at the trial the plaintiff took a nonsuit with leave to move to set the same aside,. that a motion to set aside the nonsuit was filed and overruled, and an appeal taken. But there is no bill of exceptions in the case. For the reason stated in the opinion affirming the judgment in the Boyle case this judgment is also affirmed.
All concur, except Robinson, J., absent